DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.
The Applicant’s amendment filed on October 13, 2020 was received.  Claim 17 was canceled.  Claims 1, 8 and 21 were amended.  Claims 24-26 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 12, 2020.

Drawings
The drawings filed on August 31, 2018 are acceptable as application response filed on October 13, 2020 addressed the raised objection.

Claim Interpretation
With regards to the recitations of substrates having different base shapes, shape of a substrate to be processed in the apparatus, the substrate includes a recess.  Because the substrate is not part of the apparatus, the particular substrate is considered an intended use of the apparatus.  Therefore, when an apparatus is recites a substrate that is capable of meet the claim limitations outside the shape of the substrate, it is considered meeting the limitation.   

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: driving unit is configured to move at least one of the substrate support surface and the substrate facing surface such that the relative locations of the substrate support surface and the substrate facing surface of the stage are changeable based on the shape of a substrate to be processed in the apparatus in claim 1.
In the specification-page 6, “driving unit” has been defined as an elevating cylinder (15) which connects to a rod (16) that connects to the substrate support members (11), and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-7 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opening in the substrate" in last line.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as the opening in the stage.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Okada et al. and Kamiya et al. on claims 1-3, 8, 11-12, 14-15 and 21-22 are withdrawn because independent claims 1, 8 and 21 have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Okada et al., Kamiya et al. and Yoshihara on claims 4-5, 9-10 and 23 are withdrawn because independent claims 1, 8 and 21 have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Okada et al., Kamiya et al. and Kawamura on claim 7 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Okada et al., Kamiya et al. and Kawamura on claim 17 is withdrawn because the claim has been canceled. Please consider the following.
Claims 1-3, 8, 11-12, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2013/0272686) in view of Kamiya (US 2018/0047559).
In regards to claims 1, 8 and 21, Okada teaches an apparatus for processing wafers (w, substrates) capable of having different base shapes, the apparatus comprising:
a cooling stage (8) and cooling plate (9) (stage) comprising a first portion such as the cooling stage and a second portion such as the cooling plate, the second portion is located outwardly of the first portion, the first portion provide a substrate facing surface (fig. 7-9, para. 56-57);
a peripheral plate (4) with supporting pins (5) provide a substrate support, the peripheral plate is above the second portion cooling stage/plate, the supporting pins provide a substrate support surface on to which a lower surface of the wafer directly rests (fig. 7-9, para. 58-59);
an actuator (15, art recognized equivalent driving unit) moves the peripheral plate vertically relative to the cooling stage/plate such that the distance between the substrate support surface and substrate facing surface is changed, where the distance is capable of being a predetermined distance (fig. 7-9; para. 59, 64).
Okada does not explicitly teach the first portion comprises an opening connected to a source of cooling fluid and a process fluid outlet above the first portion, where a process fluid flow from the process fluid outlet towards an outer periphery of the substrate.
However, Kamiya teaches a treatment device comprising a placement table (2) which is connected to a cooling portion (3).  Kamiya teaches the cooling portion supplies a cooling liquid (cooling fluid) to a lower portion of a substrate (100) through a cooling nozzle-3d which extends through a shaft-2b of the placement table (fig. 6; para. 21-23, 36-40).  Kamiya teaches the 
Kamiya teaches placement table comprises a drive portion which is a motor to provide rotation to the placement table about an axis passing the center of the cooling portion, where rotation of the placement table will make the supplied liquid to spread over the substrate (process fluid flow from the process fluid outlet toward an outer periphery of the substrate) (fig. 6; para. 21, 33-34, 89-90).
Kamiya further teaches a liquid supply portion (4) comprises a nozzle (4d, process fluid outlet) which is above the substrate to spread the supplied liquid over the substrate (process fluid flow from the process fluid outlet toward an outer periphery of the substrate) (fig. 1; para. 60, 65-66)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the placement table with the cooling portion and liquid supply of Kamiya onto the peripheral plate and cooling stage/plate of Okada because Kamiya teaches it will improve contaminant removal efficiency (para. 8).
With regards to the claimed substrate support surface on which a lower surface of a substrate being processed directly rests throughout processing and the distance between the substrate support surface and the substrate facing surface of the stage is changed to a predetermined distance permitting a process fluid flow from the process fluid outlet toward an outer periphery of the substrate, the claim recitations are directed towards an intended use of the substrate support surface.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
In regards to claims 2 and 11, Okada and Kamiya as discussed above, where Okada teaches the peripheral plate and the cooling stage/plate are connected to each other as they are part of the same apparatus (fig. 7).
In regards to claims 3, 14 and 22, Okada and Kamiya as discussed above, where Okada teaches the actuator moves the peripheral plate relative to the second portion (fig. 7-9).
In regards to claims 6 and 12,  Okada and Kamiya as discussed above, where Okada teaches the actuator moves the peripheral plate vertically without moving the first portion such that the substrate facing surface moves with respect to the substrate support surface and is capable of providing different position for the pair of surfaces (fig. 7-9).
 In regards to claim 15, Okada and Kamiya as discussed above, where Kamiya teaches liquid storage portion 4a (processing fluid supply) is connected to the nozzle (fig. 1; para. 60-62).  Kamiya teaches a cooling liquid portion (3a, cooling fluid source) is connected to the cooling nozzle-3d (fig. 1; para. 36-38).
In regards to claims 24-26, Okada and Kamiya as discussed above, where Okada and Kamiya teach the peripheral plate and cooling stage/plate rotates when driven by the drive portion/motor and the peripheral plate and cooling stage/plate maybe spaced apart from one another.  Okada and Kamiya are capable of the peripheral plate and cooling stage/plate to rotate 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP2114).  

Claims 4-5, 9-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Okada and Kamiya as applied to claims 1-3, 8, 11-12, 14-15, 21-22 and 24-26 above, and further in view of Yoshihara (US 2015/0243542).
In regards to claims 4-5, 9-10 and 23, Okada and Kamiya has been discussed above, but does not explicitly teach the driving unit is configured to move the first portion with respect to the second portion and the driving unit is configured to move the first portion upward and downward without moving the second portion and the substrate support
However, Yoshihara teaches a second substrate holding unit 206b which is connected to substrate heating unit (206) and a plate raising/lowering unit 216 which moves the second substrate holding unit vertically to wafer which is held by a first substrate holding unit 205 (fig. 2, 13; para. 162, 177, 192-193).  Yoshihara teaches a rotational ring 211is radially outside the second substrate holding unit and the rotational ring is below a support pins 210 (fig. 2, 7; para. 165, 212).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plate raising/lowering unit of 
With regards to claims 9 and 10, Okada, Kamiya and Yoshihara as discussed above to teach the substrate heating unit which vertically moves and would be capable of being sized according to a recess of a substrate.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okada and Kamiya as applied to claims 1-3, 8, 11-12, 14-15, 21-22 and 24-26 above, and further in view of Kawamura (US 2011/0059406).
In regards to claim 7, Okada and Kamiya has been discussed above, but does not explicitly teach an ultraviolet light source.
However, Kawamura teaches an apparatus comprising a UV lamp light source (106) which hardens an applied curing agent before a cleaning nozzle cleans unnecessary curing agent (fig. 1; para. 27, 35, 41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the UV lamp light source of Kawamura onto the apparatus of Okada and Kamiya because Kawamura teaches it will allow for removal of unnecessary curing agent. 

Response to Arguments
Applicant's arguments filed October 13, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The prior art do not teach the stage is configured to rotate about an axis passing through the opening in the stage, the stage being configured to rotate or the stage is configured to rotate about an axis passing through the opening.

In response to Applicant’s arguments, please consider the following comments:
A new grounds rejection of Okada and Kamiya has been discussed above, where the peripheral plate and cooling stage/plate rotates when driven by the drive portion/motor and the peripheral plate and cooling stage/plate maybe spaced apart from one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        January 19, 2021